Exhibit 10.1
Executed Version
SECURITIES PURCHASE AGREEMENT
     SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 3,
2008, between KODIAK CDO I, LTD. (“CDO I”) and KODIAK CDO II, LTD. (“CDO II”),
each a “Seller” and collectively, the “Sellers” and FELDMAN MALL PROPERTIES,
INC. (the “Purchaser”).
RECITALS
     A. CDO I legally and beneficially owns 28,125 Securities (as defined below)
and CDO II legally and beneficially owns 375 Securities.
     B. Each of the Sellers wishes to sell to the Purchaser, and the Purchaser
wishes to purchase from each of the Sellers, the Securities beneficially owned
by such Seller, on the terms and subject to the conditions of this Agreement.
     C. The Sellers and the Purchaser now wish to enter into this Agreement to
provide for the acquisition of the Securities as set forth herein.
AGREEMENT
     In consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     Section 1. Definitions. As used in this Agreement, the following terms have
the meanings stated:
     “Affiliate” of a Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with, the Person or any of
its subsidiaries.
     “Closing Date” means the earlier of (a) December 30, 2008 and (b) the date
on which the transactions contemplated in that certain Agreement of Sale dated
November [ ], 2008, by and between Inland American Real Estate Trust, Inc., FMP
Northgate LLC, FMP Stratford LLD and FMP Denton LP close, or such other date as
may be agreed by the parties hereto.
     “Company” means Feldman Equities Operating Partnership, LP, a Delaware
limited partnership.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a governmental body.
     “Purchase Price” means an aggregate amount in cash equal to $5,265,803, to
be paid to the Sellers as set forth in Schedule A of this Agreement.

 



--------------------------------------------------------------------------------



 



Executed Version
     “Purchased Securities” means Securities having a stated liquidation amount
in the aggregate of $28,500,000.00.
     “Securities” means Preferred Securities issued pursuant to the Trust
Documents, each having a stated liquidation amount of $1,000.00 and representing
an undivided beneficial interest in the assets of the Trust.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Transfer” means a direct or indirect offer, transfer, sale, assignment,
pledge, hypothecation or other disposition of all or any interest in the
Securities.
     “Trust” means FMP Statutory Trust I, a Delaware statutory trust.
     “Trust Documents” means the Amended and Restated Trust Agreement dated as
of March 13, 2006 among the Company, as depositor, the Trustee, as property
trustee, The Bank of New York (Delaware), (successor to Chase Bank USA National
Association) as Delaware Trustee, and the administrative trustees named therein,
and the Junior Subordinated Indenture dated as of March 13, 2006 between the
Company and the Trustee, each as amended, restated or otherwise supplemented.
     “Trustee” means The Bank of New York Trust Company, National Association
(successor to JPMorgan Chase Bank, National Association).
     Section 2. Purchase and Sale of the Securities; Purchase Price;
Re-Registration.
     (a) Purchase and Sale of the Securities. Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, each Seller will;
     (a) sell, assign and transfer to the Purchaser all of such Seller’s right,
title and interest in the Securities legally and beneficially owned by such
Seller; and
     (b) deliver to Purchaser’s DTC account, in accordance with the account
instructions set forth on Schedule B, the Securities beneficially owned by such
Seller.
     (b) Purchase Price. Upon the terms and subject to the conditions set forth
in this Agreement, including those set forth in Section 3, as payment in full
for the Purchased Securities, the Purchaser will pay, or cause to be paid, to
the Sellers on the Closing Date an aggregate amount in cash equal to the
Purchase Price, by wire transfer of immediately available funds in accordance
with the wire transfer instructions attached hereto on Schedule A.

-2-



--------------------------------------------------------------------------------



 



Executed Version
     Section 3. Conditions Precedent.
     (a) Conditions Precedent to the Obligations of the Seller. The obligations
of the Sellers under this Agreement are expressly subject to the fulfillment of
each of the following conditions, unless waived by the Sellers in writing, on or
before the Closing Date:
     (i) Representations and Warranties; Covenants. The representations and
warranties of the Purchaser set forth in this Agreement shall be true and
correct in all material respects on and as of the Closing Date, with the same
force and effect as though made on and as of such date. The Purchaser shall have
performed and complied in all material respects with all of its covenants and
other obligations contained in this Agreement required to be performed or
complied with by the Purchaser on or before the Closing Date.
     (ii) Purchase Price. The Sellers shall have received the Purchase Price by
wire transfer of immediately available funds in accordance with the provisions
of Section 2(b) hereof.
     (b) Conditions Precedent to the Obligations of the Purchasers. The
obligations of the Purchaser under this Agreement are expressly subject to the
fulfillment of each of the following conditions, unless waived by the Purchaser
in writing, on or before the Closing Date:
     (i) Representations and Warranties; Covenants. The representations and
warranties of the Sellers set forth in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, with the same force and
effect as though made on and as of such date. The Sellers shall have performed
and complied in all material respects with all of its covenants and other
obligations contained in this Agreement required to be performed or complied
with by the Sellers on or before the Closing Date.
     (ii) Securities. The Purchaser shall have received the Purchased Securities
in its DTC account.
     Section 4. Representations and Warranties of the Sellers. Each Seller, on
behalf of itself only and not jointly with the other Seller, hereby represents
and warrants to Purchaser as of the date of this Agreement and as of the Closing
Date as follows:
     (a) Existence and Power. Seller (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and
(ii) has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions described herein, including, without
limitation, the sale of the Securities.

-3-



--------------------------------------------------------------------------------



 



Executed Version
     (b) Authorization: Binding Effect. The execution and delivery by the Seller
of this Agreement, the performance by the Seller of its obligations under this
Agreement and the consummation of the transactions described herein by the
Seller, including, without limitation, the sale of the Securities, has been duly
authorized by all requisite action on the part of the Seller. This Agreement is
the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its terms, except that such enforcement (i) may be
limited by bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and (ii) is subject to the availability of equitable
remedies, as determined in the discretion of the court before which such a
proceeding may be brought.
     (c) Contravention. Neither the execution, delivery and performance of this
Agreement by the Seller nor the consummation of the transactions described
herein, including, without limitation, the sale of the Securities, by the Seller
will (with or without notice or lapse of time or both) (i) violate or breach any
provision of the Seller’s organizational or governing documents, (ii) violate or
breach any statute, law, rule, regulation or order by which the Seller or any of
its properties, including, without limitation, the Securities, may be bound or
affected; or (iii) breach or result in a default under, any material contract or
material agreement to which the Seller is a party or by which the Seller or any
of its properties, including, without limitation, the Securities, may be bound
or affected.
     (d) Consents. No approval, consent, authorization or order of, notice to or
registration or filing with, or any other action by, any governmental authority
or any other Person is required in connection with (i) the due execution and
delivery by the Seller of this Agreement and the performance of the Seller’s
obligations hereunder, and (ii) the consummation of the transactions described
herein, including, without limitation, the sale of the Securities hereunder.
     (e) Litigation. There is no action, lawsuit, arbitration, claim or
proceeding, pending, or to the knowledge of the Seller, threatened, against the
Seller, that involves any of the transactions described in this Agreement or the
Securities.
     (f) Title to Securities. CDO I represents that it is the sole legal and
beneficial owner of 28,125 of the Securities free and clear of all liens,
claims, security interests, encumbrances, transfer restrictions, options,
charges, voting trusts, voting agreements and restrictions of any nature
whatsoever other than as imposed under applicable securities laws or the Trust
Documents. CDO II represents that it is the sole legal and beneficial owner of
375 of the Securities free and clear of all liens, claims, security interests,
encumbrances, transfer restrictions, options, charges, voting trusts, voting
agreements and restrictions of any nature whatsoever other than as imposed under

-4-



--------------------------------------------------------------------------------



 



Executed Version
applicable securities laws or the Trust Documents. Upon delivery on the Closing
Date to the Purchaser’s DTC account, in accordance with the account instructions
set forth on Schedule B, the Securities, and upon the Seller’s receipt of the
Purchase Price, the Purchaser will become the sole legal and beneficial owner of
the Securities free and clear of any liens, claims, security interests,
encumbrances, transfer restrictions, options, charges, voting trusts, voting
agreements and restrictions of any nature whatsoever other than as imposed under
applicable securities laws or the Trust Documents.
     (g) Securities Laws. Seller has not offered to sell any portion of the
Securities or any interest therein in a manner which violates any applicable
securities law or would require the sale hereunder to be registered under the
Securities Act or any other applicable securities laws.
     (h) Affiliate Status. Seller is not, and has never been, an affiliate of
the Company or the Trust.
     (i) Sophisticated Seller. The Seller is familiar with the terms of
securities with characteristics similar to the Securities. Seller is a
sophisticated seller with respect to the Securities and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of such sale, is aware of and has considered the financial
risks and financial hazards of selling the Securities on the terms set forth in
this Agreement.
     (j) Adequate Information; Independent Decision-Making. Seller acknowledges
that it has received such information as, in its judgment, is necessary for it
to make an informed decision to sell the Securities. Seller has had access to
and has reviewed all information concerning the business, assets and financial
condition of the Company and the Trust that a reasonable person would deem
relevant or appropriate to a determination whether to continue to own or to sell
the Securities and to enable the Seller to make a fully informed decision to
sell the Securities to the Purchaser. In making the decision to sell the
Securities, Seller has relied solely on information obtained by Seller from
sources other than the Purchaser or any of their Affiliates, accountants,
counsel or other representatives and has independently, without reliance upon
the Purchaser, other than on the representations and warranties of the Purchaser
expressly set forth in this Agreement, made its own analysis and decision to
sell the Securities to the Purchaser. Seller understands and acknowledges that
neither the Purchaser nor any of its Affiliates, accountants, counselor other
representatives makes or has made any representation or warranty, express or
implied, as to the accuracy or completeness of any of the information
(i) concerning the Trust, the Company, their respective financial condition, any
Affiliates of the Trust or the Company or the

-5-



--------------------------------------------------------------------------------



 



Executed Version
Securities or (ii) otherwise used by Seller in making its decision to sell the
Securities to the Purchaser hereunder, nor will it have any liability or
responsibility to Seller for the accuracy or completeness of any such
information, or relating to or resulting from the use of such information by the
Seller or any errors therein or omissions there from.
     (k) Non-Disclosure of Information; Waiver. Seller acknowledges and
expressly agrees that (i) the Purchaser may possess material non-public
information with respect to the Trust, the Company and the Securities not known
to the Seller (together, “Purchaser Information”), (ii) the Seller has not
requested the Purchaser to disclose the Purchaser Information to the Seller,
(iii) the Seller is willing to sell the Securities to the Purchaser without
having the benefit of receiving such Purchaser Information, and (iv) the
Purchaser shall have no liability to the Seller with respect to the
non-disclosure of the Purchaser Information and the Seller hereby releases the
Purchaser from any such liability, waives all claims and causes of action now or
hereafter existing based upon or relating to such non-disclosure and covenants
not to sue the Purchaser or any of their directors, officers, employees, agents,
partners, members or affiliates for any loss, damages or liability resulting
from or relating to such non-disclosure.
     (l) No Brokers; No Transfer Fee. Seller has not engaged or employed any
finder, broker, agent or other intermediary in connection with the transactions
described herein. There are no fees, commissions or compensation payable by the
Purchaser to any Person engaged or retained by, through or on behalf of the
Seller in connection with the consummation of the transactions described herein.
There are no transfer or other fees required to be paid to the Trust, the
Company, a transfer agent or any other Person in connection with the
consummation of the transactions described herein.
     (m) ERISA. No interest in the Securities is being sold by or on behalf of
one or more “employee benefit plans,” as such term is defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is subject to
Title I of ERISA, a “plan” as defined in Section 4975 of the Internal Revenue
Code of 1986, as amended, or any entity whose assets include the assets of any
such “employee benefit plan” or “plan.”
     (n) No Withholding. Seller is not subject to any withholding taxes with
respect to the Securities.
     (o) Acts and Omissions. Seller has not engaged in any acts or conduct or
made any omissions (including by virtue of the Seller’s holding any funds or
property of, or owing amounts or property to, the Trust or the Company), that
will result in the

-6-



--------------------------------------------------------------------------------



 



Executed Version
Purchaser’s receiving proportionately less in payments or distributions under,
or less favorable treatment (including the timing of payments or distributions)
for, the Securities than is received by other holders of similar securities
issued by the Trust or the Company.
     (p) Liquidation Amount of the Securities. CDO I represents that the stated
liquidation amount of the Securities to be sold by CDO I hereunder as of the
date hereof is $28,125,000.00. CDO II represents that the stated liquidation
amount of the Securities to be sold by CDO II hereunder as of the date hereof is
$375,000.00.
     (q) Distributions on the Securities. Seller has not received from and after
September 9, 2008 any payments or other distributions in respect of the
Securities.
     Section 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser hereby represents and warrants to the Sellers as of the date of this
Agreement and as of the Closing Date as follows:
     (a) Existence and Power. The Purchaser (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and (ii) has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions described herein,
including, without limitation, the purchase of the Securities.
     (b) Authorization: Binding Effect. The execution and delivery by the
Purchaser of this Agreement, the performance by the Purchaser of its obligations
under this Agreement and the consummation of the transactions described herein
by the Purchaser, including, without limitation, the purchase of the Securities,
has been duly authorized by all requisite action on the part of the Purchaser.
This Agreement is the legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except that such
enforcement (i) may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally and (ii) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought.
     (c) Contravention. Neither the execution, delivery and performance of this
Agreement by the Purchaser nor the consummation of the transactions described
herein, including, without limitation, the purchase of the Securities, by such
Purchaser will (with or without notice or lapse of time or both) (i) violate or
breach any provision of the Purchaser’s organizational or governing documents,
(ii) violate or breach any

-7-



--------------------------------------------------------------------------------



 



Executed Version
statute, law, rule, regulation or order by which the Purchaser or any of its
properties may be bound or affected, or (iii) breach or result in a default
under, any material contract or material agreement to which the Purchaser is a
party or by which the Purchaser or any of its properties may be bound or
affected.
     (d) Consents. No approval, consent, authorization or order of, notice to or
registration or filing with, or any other action by, any governmental authority
or any other Person is required in connection with (i) the due execution and
delivery by the Purchaser of this Agreement and the performance of the
Purchaser’s obligations hereunder, and (ii) the consummation of the transactions
described herein.
     (e) Litigation. There is no action, lawsuit, arbitration, claim or
proceeding, pending, or to the knowledge of the Purchaser, threatened, against
the Purchaser, that involves any of the transactions described in this
Agreement, including, without limitation, the purchase of the Securities.
     (f) Securities Resale Representations. The Purchaser understands and
acknowledges that the Securities are not registered under the Securities Act or
any state securities laws. The Purchaser understands that the Securities cannot
be sold unless they are registered under the Securities Act and applicable state
securities laws or an exemption from such registration is available.
     (g) Qualified Institutional Buyer; Qualified Purchaser; Accredited
Investor. The Purchaser is a “qualified institutional buyer” as defined in
Rule 144A of the Securities Act. The Purchaser is a “qualified purchaser” as
determined in accordance with Section 2(a)(51) of the Investment Company Act of
1940, as amended, and was not formed solely for the purpose of owning the
Securities. The Purchaser is an “accredited investor” as defined in Rule 501(a)
of Regulation D under the Securities Act.
     (h) Sophisticated Purchaser. The Purchaser is familiar with the terms of
securities with characteristics similar to the Securities. The Purchaser is a
sophisticated Purchaser with respect to the Securities and has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such purchase, is aware of and has considered
the financial risks and financial hazards of purchasing the Securities on the
terms set forth in this Agreement.
     (i) Adequate Information; Independent Decision-Making. The Purchaser
acknowledges that it has received such information as, in its judgment, is
necessary for it to make an informed decision to purchase the Securities. The
Purchaser has had access to all information concerning the business, assets and
financial condition of the

-8-



--------------------------------------------------------------------------------



 



Executed Version
Trust and the Company that a reasonable person would deem relevant or
appropriate to a determination whether to purchase the Securities and to enable
the Purchaser to make a fully informed decision to purchase the Securities from
the Sellers. In making the decision to purchase the Securities, the Purchaser
has relied solely on information obtained by the Purchaser from sources other
than the Sellers or any of their Affiliates, accountants, counsel or other
representatives and has independently, without reliance upon the Sellers, other
than on the representations and warranties of the Sellers expressly set forth in
this Agreement, made its own analysis and decision to purchase the Securities
from the Sellers. The Purchaser understands and acknowledges that neither the
Sellers nor any of its Affiliates, accountants, counsel or other representatives
makes or has made any representation or warranty, express or implied, as to the
accuracy or completeness of any of the information (i) concerning the Trust, the
Company, their respective financial condition, any Affiliates of the Trust or
the Company or the Securities or (ii) otherwise used by the Purchaser in making
its decision to purchase the Securities hereunder, nor will any of them have any
liability or responsibility to the Purchaser for the accuracy or completeness of
any such information, or relating to or resulting from the use of such
information by the Purchaser or any errors therein or omissions therefrom.
     (j) Non-Disclosure of Information; Waiver. The Purchaser acknowledges and
expressly agrees that (i) the Sellers may possess material non-public
information with respect to the Trust, the Company and the Securities not known
to the Purchaser (together, “Sellers’ Information”), (ii) the Purchaser has not
requested the Sellers to disclose the Sellers’ Information to the Purchaser,
(iii) the Purchaser is willing to purchase the Securities from the Sellers
without having the benefit of receiving such Sellers Information, and (iv) the
Sellers shall have no liability to the Purchaser with respect to the
non-disclosure of the Sellers Information and the Purchaser hereby releases the
Sellers from any such liability, waives all claims and causes of action now or
hereafter existing based upon or relating to such non-disclosure and covenants
not to sue Sellers or any of its directors, officers, employees, agents,
partners, members or Affiliates for any loss, damages or liability resulting
from or relating to such non-disclosure.
     (k) No Brokers. The Purchaser has not engaged or employed any finder,
broker, agent or other intermediary in connection with the transactions
described herein. There are no fees, commissions or compensation payable by the
Sellers to any Person engaged or retained by, through or on behalf of the
Purchaser in connection with the consummation of the transactions described
herein.
     (l) ERISA. No interest in the Securities is being purchased by or on behalf
of one or more “employee benefit plans,” as such term is defined in ERISA, that
is

-9-



--------------------------------------------------------------------------------



 



Executed Version
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Internal
Revenue Code of 1986, as amended, or any entity whose assets include the assets
of any such “employee benefit plan” or “plan.”
     (m) Legal Fees. On the Closing Date, the Purchaser shall pay the legal fees
and expenses of the Sellers pursuant to the wire instructions to be delivered to
the Purchaser prior to the Closing Date.
     Section 6. Indemnification By Purchasers. The Purchaser hereby agrees to
indemnify and hold harmless Sellers and their respective successors and assigns,
and their respective officers, directors, employees, shareholders, partners,
members, agents and Affiliates (each a “Sellers’ Group Member”), from and
against any loss, liability, claim, obligation, damage, deficiency, cost,
expense, fine or penalty, including without limitation reasonable attorney fees
and other defense costs and costs of investigation, remediation or other
response actions (any of the foregoing, “Damages”) of or to a Sellers’ Group
Member arising out of or resulting from any inaccuracy in, or any breach of, any
representation or warranty of the Purchaser contained in this Agreement and any
breach of any covenant or agreement of the Purchaser contained in this
Agreement.
     Section 7. Indemnification By Sellers. Each Seller severally and not
jointly hereby agrees to indemnify, defend and hold harmless the Purchaser and
its successors and assigns, and their respective officers, directors, employees,
shareholders, partners, members, agents and Affiliates (each a “Purchaser Group
Member”), from and against any Damages of or to a Purchaser Group Member arising
out of or resulting from any inaccuracy in, or any breach of, any representation
or warranty of such Seller contained in this Agreement and any breach of any
covenant or agreement of such Seller contained in this Agreement.
     Section 8. Miscellaneous.
     (a) Notices. All notices, requests, demands and other communications to any
party or given under this Agreement will be in writing and delivered personally,
by overnight delivery or courier, by registered mail or by telecopier (with
confirmation received) to the parties at the address or telecopy number
specified for such parties on Schedule B hereto (or at such other address or
telecopy number as may be specified by a party in writing given at least five
business

-10-



--------------------------------------------------------------------------------



 



Executed Version
days prior thereto). All notices, requests, demands and other communications
will be deemed delivered when actually received.
     (b) Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, and by different parties hereto in separate counterparts,
each of which when executed will be deemed an original, but all of which taken
together will constitute one and the same instrument.
     (c) Amendment of Agreement. This Agreement may not be amended, modified or
waived except by an instrument in writing signed on behalf of each of the
parties hereto.
     (d) Successors and Assigns: Assignability. This Agreement will be binding
upon and inures to the benefit of and is enforceable by the respective
successors and permitted assigns of the parties hereto. This Agreement may not
be assigned by any party hereto without the prior written consent of all other
parties hereto; provided that the Purchaser, upon written notice to Sellers, may
assign its rights and obligations hereunder to an Affiliate of Purchaser (which
assignment will not relieve the Purchaser of any obligation under this
Agreement); provided that from and after the Closing Date, Purchaser may assign
its rights hereunder, in whole or in part. Any assignment or attempted
assignment in contravention of this Section will be void ab initio and will not
relieve the assigning party of any obligation under this Agreement.
     (e) Integration. This Agreement contains and constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior negotiations, agreements and understandings, whether
written or oral, of the parties hereto.
     (f) Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
     (g) No Waiver; Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of the
right, power or privilege. A single or partial exercise of any right, power or
privilege will not preclude any other or further exercise of the right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies provided in this Agreement will be cumulative and not exclusive of any
rights or remedies provided by law.

-11-



--------------------------------------------------------------------------------



 



Executed Version
     (h) No Third-Party Rights. This Agreement is not intended, and will not be
construed, to create any rights in any parties other than the Sellers and the
Purchaser and no Person may assert any rights as third-party beneficiary
hereunder, except as provided in Sections 6 and 7 hereof.
     (i) Waiver of Jury Trial. EACH OF THE PURCHASER AND THE SELLERS HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO
ENFORCE OR DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS
AGREEMENT AND AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE
A COURT AND NOT BEFORE A JURY.
     (h) Choice of Forum. The Sellers and the Purchaser irrevocably and
unconditionally submits to and accepts the exclusive jurisdiction of the United
States District Court for the Southern District of New York located in the
Borough of Manhattan or (if such court is not available) the courts of the State
of New York located in the County of New York, for any action, suit, or
proceeding arising out of or based upon this Agreement or any matter relating to
it, and waives any objection that it may have to the laying of venue in any such
court or that such court is an inconvenient forum or does not have personal
jurisdiction over it.
     (j) Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the state of New York applicable to contracts
executed in and to be performed entirely within that state, without reference to
conflicts of laws provisions.
     (k) Nondisclosure. Neither the Purchaser nor the Sellers shall issue any
press release or make any other disclosure (including disclosure to public
officials) with respect to this Agreement or the transactions contemplated by
this Agreement, except as required by law, without the prior approval of the
other party, which approval shall not be unreasonably withheld.
     (I) Survival. All of the representations, warranties, covenants and
agreements contained in this Agreement shall survive the closing of the purchase
and sale of the Securities contemplated hereunder and the execution, delivery
and performance of this Agreement for a period of six months from the date
hereof.
     (i) Further Assurances: Distributions. Promptly upon reasonable request by
either party hereto, the other party shall execute, acknowledge, deliver,
register and re-register any and all such further conveyances, agreements,
assignments, notices of assignment, transfers, certificates, assurances and
other instruments as such first party may reasonably require from time to time
in order to carry out the purposes of this Agreement. Each Seller agrees that if
receives any distributions, payments or proceeds with respect to the Securities,
whether in the form of cash, securities, instruments or any other property, the
aforementioned shall constitute

-12-



--------------------------------------------------------------------------------



 



Executed Version
property of the Purchaser and the Seller shall promptly deliver to the Purchaser
any such property in the same form received, together with any endorsements or
documents necessary to transfer such property to the Purchaser.

-13-



--------------------------------------------------------------------------------



 



Executed Version
     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Agreement as of the date first stated above.

          FELDMAN MALL PROPERTIES, INC.    
 
       

       
 
       
By:
   /s/ Thomas Wirth    
 
       
 
  Name: Thomas Wirth    
 
  Title: President and Chief Financial Officer    
 
        KODIAK CDO I, LTD.    
 
       
By:
  KODIAK CDO MANAGEMENT LLC    
Its:
  Collateral Manager    
 
       
By:
  KODIAK FUNDING, LP    
Its:
  Sole Member    
 
       
By:
  KODIAK FUNDING COMPANY, INC.    
Its:
  General Partner    
 
       
By:
  /s/ Robert M. Hurley    
 
       
Name:
  Robert M. Hurley    
Title:
  Chief Financial Officer    

-14-



--------------------------------------------------------------------------------



 



Executed Version

          KODIAK CDO II, LTD.    
 
       
By:
  KODIAK CDO MANAGEMENT LLC    
Its:
  Collateral Manager    
 
       
By:
  KODIAK FUNDING, LP    
Its:
  Sole Member    
 
       
By:
  KODIAK FUNDING COMPANY, INC.    
Its:
  General Partner    
 
       
By:
  /s/ Robert M. Hurley    
 
       
Name:
  Robert M. Hurley    
Title:
  Chief Financial Officer    

-15-